DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/26/22 has been entered.

Response to Arguments
Applicant's arguments filed 7/26/22 have been fully considered but they are not persuasive.  Regarding claim 1 and claim 12, Applicant argues that “Nakano, on the other hand, merely discloses “a frequency of about 20kHz.” (Nakano, Par. [0017]). The combination of Nakano and Hideo cannot achieve the same advantage relative to the multi-frequency application for detection of a compromised inner insulation coating in a sachet, as disclosed by the present application” on page 11. Examiner respectfully disagrees. Claims 1 and 12 recite an or statement wherein either a teaching of a frequency range or a defect of the insulation coating would be needed to meet the claim limitations. Nakano discloses a frequency of about 20KHz and does not disclose that only 20KHz frequency is used to determine integrity of the sachet.  The term “about 20kHz” in Nakano is interpreted by Examiner as a frequency which does not need to be 20kHz exactly i.e. a frequency of 19kHz or 21kHz would be within the range of “about 20kHz”. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 6, 8-10, 12, 13, 17, 19-21, 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakano, JP 3313189 
As to claim 1, Nakano discloses a method for integrity testing of sachets (sealing failure of pouches disclosed), the method comprising the steps of: 
disposing at least a portion of the sachet relative to an electrode structure (Fig. 3-4; pouch 100 is disposed along groove 12 with probes/detection electrodes 13 and 14, being the electrode structure); 
applying an AC bias voltage to the electrode structure such that an electric field extends across a thickness of the portion of the sachet (¶[0017]; “oscillator OSC that generates a sine wave having a frequency of about 20 kHz”; when signal is input from probe 13, 14, an electric field extends across the seal portion, i.e. thickness of the pouch); 
measuring an electrical property across the thickness of the portion of the sachet (¶[0007], [0012]; capacitance appearing between the detection electrodes 13, 14, i.e. across the pouch thickness, is an electrical property) over a frequency range (¶[0017]; frequency of about 20kHz; therefore the frequency can be for example, 19kHz – 21kHz since Nakano does not disclose that only 20kHz frequency is required, but discloses “about 20kHz”) and determining the integrity based on the measured electrical property over the frequency range (¶[0012]; “thickness of the portion is calculated and the sealing failure is detected from the thickness” thickness of sealing portion is calculated based on capacitance, therefore sealing failure detected due to a capacitance measurement),
wherein the frequency range allows for inner insulation coating defects in the sachets to be identified, or wherein the frequency range comprises a frequency range from 20 Hz to 1MHz (¶[0017]; frequency range being about 20kHz is within the range from 20Hz to 1MHz).
	 As to claim 2, Nakano discloses wherein the electrical property comprises one or more of a group consisting of capacitance, resistance, phase and impedance (¶[0012]).
As to claim 6, Nakano discloses wherein the electrode structure comprises a single electrode, a double electrode, or an electrode array (As shown in fig.3; electrodes 13 and 14 are used), and optionally the single electrode, double electrode or electrode array are operated radio frequency range (¶[0017]; radio frequency being around 20kHz to 300 GHz). 
As to claim 8, Nakano discloses wherein the single electrode, double electrode or electrode array is used in non-contact mode (Fig. 3-4; electrodes are separated from center portion comprising the seal, therefore does not contact with seal, therefore comprises a noncontact mode in relation to the electrode and body of the pouch. Note: claim also does not explicitly disclose what the electrode is not contacting).
As to claim 9, Nakano discloses wherein the electrode structure comprises one or more of a group consisting of planar, circular, ring, and roller electrodes (Figs. 3; planer electrodes are used).
As to claim 10, Nakano discloses wherein the electrode structure comprises opposing electrodes (Fig. 7; electrode 13 and 14 are opposed to each other), and the portion of the sachet is disposed between the opposing electrodes and/or optionally wherein determining the integrity comprises applying a machine learning approach (seal is disposed between 13 and 14).
As to claim 12, Nakano discloses a system for integrity testing of sachets (sealing failure of pouches disclosed), the system comprising: 
an electrode structure configured to be disposed relative to at least a portion of a sachet (Fig. 3-4; pouch 100 is disposed along groove 12 with probes/detection electrodes 13 and 14, being the electrode structure);
a source configured to apply an AC bias voltage to the electrode structure such that an electric field extends across a thickness of the portion of the sachet (¶[0017]; “oscillator OSC that generates a sine wave having a frequency of about 20 kHz”; when signal is input from probe 13, 14, an electric field extends across the seal portion, i.e. thickness of the pouch); 
a measurement unit incorporating hardware or software in combination with hardware and configured to measure an electrical property across the thickness of the portion of the sachet (¶[0007], [0012]; capacitance appearing between the detection electrodes 13, 14, i.e. across the pouch thickness, is an electrical property) over a frequency range (¶[0017]; frequency of about 20kHz; therefore the frequency can be for example, 19kHz – 21kHz since Nakano does not disclose that only 20kHz frequency is required, but discloses “about 20kHz”) 
a determination unit incorporating hardware or software in combination with hardware and configured to determine the integrity based on the measured electrical property over frequency range (¶[0012]; computer 23 determines sealing failure; “thickness of the portion is calculated and the sealing failure is detected from the thickness” thickness of sealing portion is calculated based on capacitance, therefore sealing failure detected due to a capacitance measurement), wherein the frequency range allows for inner insulation coating defects in the sachets to be identified, or wherein the frequency range comprises a frequency range from 20 Hz to 1MHz (¶[0017]; frequency range being about 20kHz is within the range from 20Hz to 1MHz).
As to claim 13, Nakano discloses wherein the electrical property comprises one or more of a group consisting of capacitance, resistance, phase and impedance (¶[0012]).
As to claim 17, Nakano discloses wherein the electrode structure comprises a single electrode, a double electrode, an electrode array (As shown in fig.3; electrodes 13 and 14 are used), and optionally the single electrode, double electrode or electrode array is configured to operate at radio frequency range (¶[0017]). 
As to claim 19, Nakano discloses wherein the single electrode, double electrode or electrode array is configured to be used in non- contact mode (Fig. 3-4; electrodes are separated from center portion comprising the seal, therefore does not contact with seal, therefore comprises a noncontact mode in relation to the electrode and body of the pouch. Note: claim also does not explicitly disclose what the electrode is not contacting).
As to claim 20, Nakano discloses wherein the electrode structure comprises one or more of a group consisting of planar, circular, ring, and roller electrodes (Fig. 3; circular, planer electrodes are used).
As to claim 21, Nakano discloses wherein the electrode structure comprises opposing electrodes (Fig. 3; electrode 13, 14 are opposed to each other), and the portion of the sachet is disposed between the opposing electrodes and/or optionally wherein the determination unit is configured to apply a machine learning approach (seal of pouch 100 is disposed between 13 and 14.  Note: limitations concerning the machine learning approach are not considered since it is after the “or” clause and therefore appears to be not required to meet the claim limitations).
As to claim 23, Nakano discloses wherein the determination unit comprises a display and/or a processing unit (Fig. 3; computer 23 determines seal failure).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakano, JP 3313189 in view of Hideo, JP 4320862
As to claim 3, Nakano wherein the portion of the sachet comprises a seal portion (Fig. 1; ¶[0001]) but is silent in wherein the integrity is determined based on identifying trapped particles in the seal portion based on the measured electrical property of the seal portion over the frequency range.  Hideo discloses wherein an integrity is determined based on identifying trapped particles in the seal portion based on the measured electrical property of the seal portion over the frequency range (¶[0011]-[0012], [0047]; liquid leakage is determined based on the electrical property measurement of the joint 5, therefore indicative of liquid and/or gels in the seal portion). It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching of Hideo into Nakano for the benefit of providing a leakage detection measurement in addition to a thickness measurement thereby providing further reliability in identifying defective seal portions.
As to claim 14, Nakano discloses wherein the portion of the sachet comprises a seal portion (Fig. 3; ¶[0002]) but is silent in the determination unit is configured to determine the integrity based on identifying trapped particles in the seal portion based on the measured electrical property of the seal portion over the frequency range.  Hideo discloses a determination unit is configured to determine the integrity based on identifying trapped particles in the seal portion based on the measured electrical property of the seal portion over the frequency range (¶[0011]-[0012], [0047]; liquid leakage is determined based on the electrical property measurement of the joint 5, therefore indicative of liquid and/or gels in the seal portion). It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching of Hideo into Nakano for the benefit of providing a leakage detection measurement in addition to a thickness measurement thereby providing further reliability in identifying defective seal portions.

Claims 4, 5, 15, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakano, JP 3313189 in view of Hideo, JP 4320862 in view of Kerr et al., US 20100018941
As to claim 4, Hideo teaches wherein the portion of the sachet comprises a body portion and an integrity is based on the measured electrical property of the body portion over the frequency range (Fig. 7; ¶[0011], [0012]). Hideo is silent in wherein the integrity is determined based on identifying removal of an internal protective coating of the sachet based on the electrical property.  Kerr discloses a seal integrity device and method wherein the integrity is determined based on identifying removal of an internal protective coating of a container (Figs. 2-4; ¶[0071]; improper seal is determined when air is between film 14 and container 12, therefore removal of film 14 from container 12 can be identified) and wherein the removal is related to an electrical property (¶[0070]; difference in electrical permittivity of film 14/container 12 vs. air is an electrical property).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the identification of a coating removal as taught by Kerr into the method of Hideo to yield the predictable result of determining whether a sealing layer is proper to prevent a leakage of the items in the sachet (Background, Kerr).
As to claim 5, Hideo discloses wherein the integrity is tested with or without particles inside the sachet at the body portion (Fig. 7; particles are inside the body portion. Note: Because of “or” clause, claim limitations are met when one of the conditions are true).
As to claim 15, Hideo teaches wherein the portion of the sachet comprises a body portion and the integrity is based on the measured electrical property of the body portion over the frequency range. (Fig. 7; ¶[0011], [0012]). Hideo is silent in wherein the determination unit is configured to determine the integrity based on identifying removal of an internal protective coating of the sachet based on the electrical property.  Kerr discloses a seal integrity device and method wherein the integrity is determined based on identifying removal of an internal protective coating of a container (Figs. 2-4; ¶[0071]; improper seal is determined when air is between film 14 and container 12, therefore removal of film 14 from container 12 can be identified) and wherein the removal is related to an electrical property (¶[0070]; difference in electrical permittivity of film 14/container 12 vs. air is an electrical property).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the identification of a coating removal as taught by Kerr into the method of Hideo to yield the predictable result of determining whether a sealing layer is proper to prevent a leakage of the items in the sachet (Background, Kerr).
As to claim 16, Hideo discloses wherein the determination unit is configured to determine the integrity with or without particles inside the sachet at the body portion (Fig.7; pouch contains particles in body. Note: Because of “or” clause, claim limitations are met when one of the conditions are true).

Allowable Subject Matter
Claim 24 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 24, prior art does not disclose or suggest: “wherein the frequency range allows for inner insulation coating defects in the sachets to be identified, and wherein the frequency range comprises a frequency range from 20 Hz to 1MHz” in combination with all the limitations of claim 24. 
  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEBA POTHEN whose telephone number is (571)272-9219. The examiner can normally be reached 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571.272.2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/FEBA POTHEN/Examiner, Art Unit 2868